Citation Nr: 0217360	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits based on the appellant's status as the helpless 
child of a veteran.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1968.  The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit at issue.


FINDINGS OF FACT

1.  The veteran completed his active service in October 
1968.

2.  The appellant was born in December 1969, and her birth 
certificate shows that the veteran was her father.

3.  The veteran never claimed the appellant as a dependent, 
and when he submitted a financial status report to VA in 
July 1976, he reported no dependent children.

4.  The veteran died in May 1992.

5.  The appellant's initial claim for VA benefits was 
received by VA in August 2000.

6.  The evidence does not establish that the apellant is the 
unmarried child of the veteran who, before reaching the age 
of 18 years, became permenently incapable of self-support.   


CONCLUSION OF LAW

Basic eligibility for VA benefits based on the appellant's 
alleged status as the helpless child of the veteran has not 
been established.  38 U.S.C.A. §§ 101(4), (14), 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.57, 3.356 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes birth certificate; Social 
Security Administration letters dated April and August 2000; 
Shriners Hospitals records dated December 1982 to May 1990.  
No additional pertinent evidence has been identified by the 
appellant.  Additionally, the record shows that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The RO sent two letters in April and May 2001 
requesting a marriage certificate and/or divorce certificate 
and detailed information concerning her disability.  The 
case was also remanded in April 2002 for additional 
information.  In a March 2001 letter the RO explained the 
provisions of VCAA and told the appellant that VA would 
assist in obtaining evidence and information such as medical 
reports, employment records, and records of federal 
agencies.  The letter also notified the appellant of the 
information and evidence she needed to provide.

In November 2002, the RO sent the appellant a letter 
informing her that her claim was being forwarded to the 
Board of Veterans' Appeals, and that she could submit 
additional evidence in support of her claim.  

Thus, through numerous correspondences, including the VCAA 
letter of March 2001, the RO has informed the appellant of 
the information and evidence necessary to substantiate her 
claim.  The RO has also informed the appellant of what 
information and evidence VA would obtain on her behalf and 
what information and evidence she need to presnt to VA to 
substantiate her claim.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has filed a claim seeking VA benefits based on 
her status as the veteran's child. Such benefits are 
available to the child of a veteran under specified 
circumstances.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for VA 
benefits after they have attained the age of 18.  38 
U.S.C.A. § 101(4)(A).  However, under VA regulations a 
person may be considered a "child" of a veteran after age 18 
for purposes of determining entitlement to VA benefits if he 
or she is unmarried, and before reaching the age of 18 years 
became permanently incapable of self-support.  38 U.S.C.A. § 
101(4)(A); 38 C.F.R. § 3.57.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the 
age of 18 years, will be made solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects.  38 
C.F.R. § 3.356(b).  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Id.  Rating criteria applicable to disabled veterans 
are not controlling.  Id.

Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child by his own efforts is 
provided with sufficient income for his or her reasonable 
support.



(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date even though there may have been a short intervening 
period or periods when his or her condition was such that he 
or she was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that 
could be considered as major factors.  Employment which was 
only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent incapability 
of self-support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be 
a normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
to mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  Id.

In making this determination, the focus must be on the 
child's status at the time of his/her eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the veteran 
completed his active service in October 1968.  The appellant 
was born in  December 1969.  At no time in the veteran's 
life, did he present a claim to VA requesting recognition of 
the appellant as a dependent or requesting benefits for the 
appellant.  The veteran died in May 1992, and the appellant 
filed her initial claim for VA benefits in August 2000.  She 
indicated that she was the veteran's daughter, and, on her 
application form, she checked boxes indicating she was 
married previously and was seriously disabled.  Social 
Security Administration records indicated she filed for 
benefits in January 1984 when she was 14 and in March 1991 
at which time she was 21, on her mother's records.  A letter 
dated April 2000 indicated that she was qualified for 
disabled child benefits.  A letter in August 2000 indicated 
that she had no Social Security entitlement beginning 
February 2000, and also that she received Social Security 
benefits in 1992.  The veteran died in May 1992.

Letters dated April and May 2001 from the RO requested a 
marriage certificate and/or divorce certificate and detailed 
information from the appellant concerning her disability.  
The appellant did not provide evidence of marital status.

Shriners Hospitals records dated December 1982 to May 1990 
indicate that in April 1982 the appellant was involved in a 
motor vehicle accident while she was riding a go-cart which 
apparently crossed the highway and she was run over by a 
truck.  She was noted to have a fractured left tibia, 
fractured left femur, fractured pelvis, fractured left 
radius and ulna, a popliteal artery laceration, peroneal 
nerve deficit to the left leg and large avulsion of soft 
tissue from the anterior aspect of the left leg.  The 
records indicate that the appellant had numerous surgical 
procedures.  February 1986 entry indicates the appellant was 
attending school.  

As a result of an April 2002 Board remand, the RO sent a 
letter dated August 2002 to the appellant requesting the 
appellant provide information including her employment 
history, education, present physical or mental condition, 
and marital history.  The appellant failed to respond.

To establish basic eligibility for VA benefits, the 
appellant must show that she is the unmarried child of  the 
veteran and that she became permanently incapable of self-
support before reaching the age of 18 years.  The record 
includes evidence demonstrating that the appellant has 
significant disabilities.  According to medical reports 
dating from the 1980s, the appellant was severely injured 
when she was in her early teens, and she has residual 
disabilities that are not inconsistent with a finding of 
permanent incapability of self support.  However, despite 
the RO's efforts to obtain evidence and the Board's remand 
to ensure compliance with notice and duty to assist 
requirements, the appellant persistently has declioned to 
respond to VA's requests for information about her marital 
status and her employment history.

As has been noted by the United States Court of Appeals for 
Veterans Claims, VA's duty to assist is not always a one-way 
street.  When a claimant has information that is essential 
to obtaining putative evidence, the claimant is obligated to 
cooperate with VA inobtaining that evidence. Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  In this case, the record 
as it stands does not establish that the appellant is the 
unmarried daughter of the veteran, and, although the records 
shows that she has significant disaiblitites, the current 
record is insufficent to establish permanent incapability of 
self support.  VA has attempted to obtain records that might 
support the appellant's claim, but VA has failed, largely as 
a result of the claimant's unresponsiveness to requests for 
information.  As a result, the record does not establish a 
basis for an allowance of the claim, and the appeal must be 
denied.


ORDER

The appellant's claim for VA benefits as a helpless child of 
a veteran is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

